CONCURRING OPINION
Donlon, Judge:
When this protest was before me initially, I concurred with Judge Johnson without opinion. In view of certain positions taken in the dissenting opinion now before me, I shall state briefly my views.
I concur with Judge Johnson that the protest should be dismissed. It is not sustainable as a protest against liquidation by the collector or against any decision the collector has made. Reliquidation was involuntary. It was made precisely in compliance with the judgment order of the court. The collector made no decision such as would *173support protest, and, indeed, he then could make none. His only authority was to liquidate pursuant to the final judgment of the court. This he did.
Plaintiff’s quarrel is with the judgment. The first division of this court, in its judgment entered January 16, 1957, did not include interest on the amount of tax refundable. The appropriate and only remedy of plaintiff, if it sought such interest, was to appeal from the judgment. Plaintiff did not appeal. The judgment was permitted to become final.
Clearly, protest does not lie against the judgment. Nor does it, in my opinion, lie against reliquidation pursuant to the judgment.
It would be obiter dicta, therefore, for me to express views on the merits of the issue plaintiff raises as to interest. From such judicial restraint, there may be inferred neither assent nor dissent with Judge Riichardson’s opinion as to a right to interest, properly asserted.
The protest does not state a cause of action. I concur that it should be dismissed.